DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 4 recites “the ground”, it should be –a ground--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 2017/0237840 A1).
In the Rejection refer to Figure 4 of Yun reference.
In Regards to Claim 1:
Yun teaches An electronic device (400) comprising (fig. 4): 
an earjack (430) comprising a plurality of earjack electrodes (431-436); and a circuit board (Paragraph 117, the connector socket may be mounted on a sub PCB separate from a main PCB on which the communication circuit and the codec circuit are mounted.) comprising a plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R,Ear-G-Det) and a plurality of substrate lines (See Reproduced Drawing 1) electrically connected to the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R,Ear-G-Det), wherein a first substrate line (See Reproduced Drawing 1) and a second substrate line (See Reproduced Drawing 1) of the plurality of substrate lines (See Reproduced Drawing 1) are configured to be electrically connected to a first substrate electrode (Ear-G-Det) of the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R,Ear-G-Det). 

    PNG
    media_image1.png
    876
    1101
    media_image1.png
    Greyscale
In Regards to Claim 3:
Yun teaches the electronic device of claim 1, wherein the circuit board (main PCB) comprise six substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det). 
In Regards to Claim 4:
Yun teaches the electronic device of claim 1, wherein the number of the plurality of earjack electrodes (431-436) is equal to the number of the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det), and wherein the plurality of earjack electrodes (431-436) are configured to be connected to the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det) in a one-to-one manner.
In Regards to Claim 6:
Yun teaches the electronic device of claim 1, wherein the first substrate line (See Reproduced Drawing 1) is for a communication signal, and wherein the second substrate line (See Reproduced Drawing 1) is for ground detection (see Paragraph 91; Ear_G_det is a ground detection terminal).
In Regards to Claim 8:
Yun teaches the electronic device of claim 1, wherein the circuit board (main PCB) comprises a substrate electrode (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det) configuration comprising the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det), wherein the substrate electrode (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det) configuration is configured to comprise a MIC electrode (Ear-M), a ground electrode (Ear-G), a right electrode (Ear-R), a left electrode (Ear-L), a left detection electrode (Ear-L-Det), and a ground detection electrode (Ear-G-Det).
In Regards to Claim 9:
Yun teaches an electronic device (400) comprising (fig. 4): 
a housing (paragraph 92, The housing of the electronic device 400) ; an earjack (430) comprising a plurality of earjack electrodes (431-436) and exposed to outside through the housing (paragraph 92, The housing of the electronic device 400); a circuit board (main PCB)  comprising a plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R,Ear-G-Det) and a plurality of substrate lines (See Reproduced Drawing 1) electrically connected to the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R,Ear-G-Det); and a communication circuit (420), wherein a first substrate line (See Reproduced Drawing 1) and a second substrate line (See Reproduced Drawing 1) of the plurality of substrate lines (See Reproduced Drawing 1) are configured to be electrically connected to a first substrate electrode (Ear-G-Det) of the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det), and wherein the first substrate line (See Reproduced Drawing 1) is configured to be electrically connected to the communication circuit (420).
In Regards to Claim 11:
Yun teaches the electronic device of claim 9, wherein the number of the plurality of earjack electrodes (431-436) is equal to the number of the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det), and wherein the plurality of earjack electrodes (431-436) are configured to be connected to the plurality of substrate electrodes (Ear-M, Ear-G, Ear-L, Ear-L-Det, Ear-R, Ear-G-Det) in a one-to-one manner.
In Regards to Claim 13:
Yun teaches the electronic device of claim 9, wherein the communication circuit (420)  comprises a DMB (digital multimedia broadcasting) communication circuit (420) (Paragraph 118, the communication circuit may receive and process a Digital Multimedia Broadcasting (DMB) signal or a Frequency Modulation (FM) radio signal).
Allowable Subject Matter
Claims 2, 5, 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 2, 5, 7, 10 and 12, these limitations, in combination with remaining limitations of claims 2, 5, 7, 10 and 12 are neither taught nor suggested by the prior art of record.
Claims 14-15 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 14 Yun et al. (US 2017/0237840 A1) teaches “A circuit board of an electronic device, the circuit board comprising: a plurality of substrate electrodes configured to be electrically connected to a plurality of earjack electrodes; a plurality of substrate lines configured to be electrically connected to the plurality of substrate electrodes; and a signal distributor disposed between the plurality of substrate electrodes and the plurality of substrate lines, 31wherein a first substrate line and a second substrate line of the plurality of substrate lines are configured to be electrically connected to a first substrate electrode of the plurality of substrate electrodes.”(circuit board 410, electronic device 400, and earjack electrode 431-436)
Yun et al. (US 2017/0237840 A1) does not teach “wherein the signal distributor comprises a first inductor connected between the first substrate line and the first electrode and a second inductor connected between the first electrode and the ground.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 14, these limitations, in combination with remaining limitations of claim 14, are neither taught nor suggested by the prior art of record, therefore claim 14 is allowable.
Claim 15 is dependent on claim 14 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        


/MARCUS E HARCUM/Examiner, Art Unit 2831